Citation Nr: 0738058	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for loss of vision, 
toxoplasmosis, and chorioretinitis, including as secondary to 
Agent Orange exposure.

2.  Entitlement to a higher initial evaluation for type II 
diabetes mellitus with background diabetic retinopathy, right 
eye, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister





ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November and December 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The RO denied service connection for loss of vision in 
April 1994.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  

3.  The veteran's diabetes mellitus does not require insulin 
or regulation of activities; nor does not the veteran have 
any loss of vision due to his right eye background diabetic 
retinopathy.





CONCLUSIONS OF LAW

1.  The April 1994 RO decision denying service connection for 
loss of vision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for loss of vision, toxoplasmosis, chorioretinitis based on 
new and material evidence are not met.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for a disability rating in excess of 20 
percent for type II diabetes mellitus with background 
diabetic retinopathy, right eye, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4. 119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through an August 2005 
letter to the veteran that addressed all four notice 
elements.  This letter was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
the evidence required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, including that in his possession, to the AOJ.  
The notice required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), concerning the reopening of the loss of vision claim, 
was provided.

The veteran was notified of effective dates for ratings and 
of degrees of disability in September 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While this was after the 
initial adjudication, this is nonprejudicial and the veteran 
did not respond with any additional information or evidence. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and testimony from the veteran and his 
sister.  The veteran testified about VA treatment in San Juan 
in the 1970s during his August 2007 hearing, and it appears 
that these records are already associated with the claims 
folder.  He was afforded VA examinations.  VA has satisfied 
its assistance duties.


Loss of vision

The RO denied service connection for loss of vision in April 
1994.  The veteran was notified of this decision and of his 
appellate rights by letter dated May 11, 1994.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the April 1994 decision, there were VA 
treatment records showing complaints of poor vision for two 
weeks, starting in August 1989.  In May 1992, the assessments 
were of active toxoplasmosis of the right eye, and resolving 
retinochoroiditis.  The RO denied service connection because 
there was no evidence that loss of vision was incurred or 
aggravated by service and because the disorder shown was not 
on the list of diseases which are presumptively service 
connected based on Agent Orange exposure.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Toxoplasmosis and chorioretinitis are not on the 
list of diseases presumptively service-connected due to Agent 
Orange exposure.  38 C.F.R. §§ 3.307, 3.309 (2007).  

Evidence obtained since the April 1994 RO decision includes 
May 1994 and December 2005 VA examination reports, numerous 
VA treatment records, and the veteran's statements.  

The veteran's contentions that his visual disorder is related 
to his active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1994, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Additionally, even if new, the veteran lacks 
medical expertise and is not qualified to offer medical 
opinions; therefore, his statements are not material.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The May 1994 VA examination report noted decreased right eye 
visual acuity and retinochoroiditis in the right eye with 
residual chorioretinal scars.  The December 2005 VA 
examination report states that the veteran's decreased visual 
acuity is due to a chorioretinal scar in the right eye.  To 
the extent that the additional medical evidence shows 
continued findings of loss of vision, toxoplasmosis, and 
chorioretinitis, it is cumulative and not new.  The evidence 
before the RO in 1994 showed that the veteran suffered from 
these disabilities.  There are no medical opinions contained 
in these records indicating that the veteran's visual 
disorder had its onset during active service or is related to 
any in-service disease or injury, including exposure to Agent 
Orange.

Medical records that do not mention a visual disorder, even 
if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

The Board notes that the veteran was awarded the Combat 
Action Ribbon; however, he has not claimed that his visual 
disorder was incurred during combat.  See 38 U.S.C.A. 
§ 1154(b).  Rather, he claims that it was diagnosed after 
service and is related to his in-service exposure to Agent 
Orange.

Accordingly, new and material evidence has not been received 
and the claim is not reopened.   38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  


Diabetes with retinopathy

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913. Under that diagnostic code, a 20 
percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

The evidence shows that the veteran does not require insulin 
for his diabetes mellitus.  The VA examiner in November 2005 
indicated that the veteran's diabetes mellitus is non-insulin 
dependent, and the veteran reported taking oral hypoglycemic 
medication.  The veteran told that examiner that he was not 
on a restricted diet, but he testified in August 2007 that he 
is supposed to be.  There is no medical evidence showing that 
the veteran's diabetes mellitus requires regulation of 
activities.  He told the VA examiner that he did not avoid 
strenuous activities.  While the veteran testified in August 
2007 about impairment that his diabetes mellitus causes, 
whether it requires regulation of activities is a medical 
question which is beyond his capacity, as a layperson.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  In light of the 
above, a higher rating under Diagnostic Code 7913 is not 
warranted.  

NOTE (1) to Diagnostic Code 7913 indicates to rate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  In this case, the veteran's background diabetic 
retinopathy of his right eye does not warrant a separate, 
compensable rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6011.  The VA eye examination in December 2005 showed that 
the veteran complained of worsening vision.  The examiner 
indicated that the veteran's decreased visual acuity is due 
to his nonservice-connected right eye chorioretinal scar, and 
that there was only a trace of background retinopathy in the 
right eye.  There was no evidence suggesting that the veteran 
has symptoms of irregular, duplicated, enlarged, or 
diminished image as a result of retinopathy.  In fact, 
diabetic screening examination in March 2006 showed no 
retinopathy.




The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The application to reopen the claim for service connection 
for loss of vision, toxoplasmosis, chorioretinitis, including 
as secondary to Agent Orange exposure, is denied.

A higher initial rating for type II diabetes mellitus with 
background diabetic retinopathy, right eye, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


